 

Exhibit 10.2

 

 

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

 

H.B. FULLER COMPANY

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
(Under the H.B. Fuller Company 2016 Master Incentive Plan)

 

THIS AGREEMENT, dated as of _______________, 20___, is entered into between
H.B. Fuller Company, a Minnesota corporation (the “Company”), and
____________________, an employee of the Company or an affiliate of the Company
(“Participant”).

 

WHEREAS, the Company, pursuant to the H.B. Fuller Company 2016 Master Incentive
Plan (the “Plan”), wishes to award to Participant Restricted Stock Units,
representing the right to receive shares (“Shares”) of common stock, par value
$1.00 per share, of the Company (“Common Stock”), subject to certain
restrictions and on the terms and conditions contained in this Agreement and the
Plan;

 

WHEREAS, Participant’s rights to receive Shares of Common Stock hereunder are
sometimes referred to as “Restricted Stock Units” in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree as follows:

 

1.     Award of Restricted Stock Units. The Company, effective as of the date of
this Agreement, hereby grants to Participant an award of ______ Restricted Stock
Units, each Restricted Stock Unit representing the right to receive one Share of
Common Stock on such date as set forth herein, plus an additional amount
pursuant to Section 2(b) hereof, subject to the terms and conditions set forth
in this Agreement.

 

2.     Rights of Participant with Respect to the Restricted Stock Units.

 

(a)     No Shareholder Rights. The Restricted Stock Units granted pursuant to
this Agreement do not and shall not entitle Participant to any rights of a
shareholder of Common Stock. The rights of Participant with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which such rights become vested, and the restrictions with respect to the
Restricted Stock Units lapse, in accordance with Section 3 hereof.

 

(b)     Dividend Equivalents. As long as Participant holds Restricted Stock
Units granted pursuant to this Agreement, the Company shall credit to
Participant, on each date that the Company pays a cash dividend to holders of
Common Stock generally, an additional number of Restricted Stock Units
(“Additional Restricted Stock Units”) equal to the total number of whole
Restricted Stock Units and Additional Restricted Stock Units previously credited
to Participant under this Agreement multiplied by the dollar amount of the cash
dividend paid per Share of Common Stock by the Company on such date, divided by
the Fair Market Value of a Share of Common Stock on such date. Any fractional
Restricted Stock Unit resulting from such calculation shall be included in the
Additional Restricted Stock Units. A report showing the number of Additional
Restricted Stock Units so credited shall be sent to Participant periodically, as
determined by the Company. The Additional Restricted Stock Units so credited
shall be subject to the same terms and conditions as the Restricted Stock Units
granted pursuant to this Agreement and the Additional Restricted Stock Units
shall be forfeited in the event that the Restricted Stock Units with respect to
which the dividend equivalents were credited are forfeited.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Issuance of Shares; Conversion of Restricted Stock Units. No Shares of
Common Stock shall be issued to Participant prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 3 hereof. Neither this
Section 2(c) nor any action taken pursuant to or in accordance with this
Section 2(c) shall be construed to create a trust of any kind. After any
Restricted Stock Units vest pursuant to Section 3 hereof, the Company shall
promptly cause to be issued, in either certificated or uncertificated form,
Shares of Common Stock registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
in payment of such vested whole Restricted Stock Units and any Additional
Restricted Stock Units and shall cause such certificated or uncertificated
Shares to be delivered to Participant or Participant’s legal representatives,
beneficiaries or heirs, as the case may be. In no event shall issuance of Shares
occur more than ninety (90) days after the applicable vesting date. The value of
any fractional Restricted Stock Unit shall be cancelled at the time certificated
or uncertificated Shares are delivered to Participant in payment of the
Restricted Stock Units and any Additional Restricted Stock Units.

 

3.     Vesting; Forfeiture.

 

(a)     Subject to the terms and conditions of this Agreement, the Restricted
Stock Units shall vest in full in _______ annual installments and the
restrictions with respect to the Restricted Stock Units shall lapse on the
vesting dates (each, a “Vesting Date”) set forth below if Participant remains
continuously employed by the Company or an Affiliate of the Company through the
applicable Vesting Date:

 

 

Date

 

Percentage of Restricted Stock Units to Vest

 

         

 

______________, 20__

______________, 20__

______________, 20__

______________, 20__

______________, 20__

 

__%

__%

__%

__%

__%

 

 

(b)     Termination of Employment. In the event that Participant’s employment
with the Company and all Affiliates is terminated prior to a Vesting Date,
Participant’s right to receive any Shares (including the right to receive any
Shares relating to Additional Restricted Stock Units) corresponding to that
Vesting Date shall be immediately and irrevocably forfeited, unless such
termination is by reason of:

 

 

(1)

Participant’s permanent disability (within the meaning of Section
409A(a)(2)(C)(i) of the Code);

 

 

(2)

Participant’s death; or

 

 

(3)

Participant’s retirement (as defined below in Section 3(d) below).

 

For avoidance of doubt, if Participant is employed by an Affiliate that is sold
or otherwise ceases to be an Affiliate of the Company, Participant shall incur a
termination of employment by the Company and all Affiliates of the Company under
this Agreement.

 

(c)     Early Vesting on Death or Disability. In the event Participant dies or
becomes permanently disabled prior to a Vesting Date, all unvested Restricted
Stock Units then outstanding (and not previously forfeited) shall immediately
vest, and Participant or Participant’s estate shall be entitled to receive a
payment of all corresponding Shares of Common Stock. Such payment shall be made
as soon as administratively feasible (but in no event more than ninety (90)
days) following Participant’s death or permanent disability, as applicable.

 

(d)     Retirement. In the event Participant retires prior to a Vesting Date,
then Participant’s rights under this Agreement shall remain outstanding as if
Participant had remained employed through the Vesting Date. For purposes of this
Section 3, “retirement” shall mean the voluntary or involuntary termination of
Participant’s employment for any reason other than gross and willful misconduct,
disability or death, after Participant has completed at least ten years of
service as an employee of the Company and/or an Affiliate of the Company, and
has attained age 55, so long as the Participant has at all times that Restricted
Stock Units are outstanding under this Agreement complied with the terms of any
applicable confidentiality, non-disclosure and/or non-competition agreement
between the Company and the Participant.

 

(e)     Change in Control. Notwithstanding the foregoing provisions of this
Agreement, in the event that a Change in Control (as defined below) occurs prior
to a Vesting Date, all unvested Restricted Stock Units then outstanding (and not
previously forfeited) shall immediately vest, and Participant shall be entitled
to receive a payment of the Shares of Common Stock corresponding to such Vesting
Date. Such payment shall be made promptly following the date of the Change in
Control. For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred upon any of the following events:

 

 

(1)

a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) that any individual, corporation,
partnership, association, trust or other entity becomes the beneficial owner (as
defined in Rule 13(d)(3) promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the voting
power of the Company then outstanding;

 

 

(2)

the individuals who, as of the date of this Agreement, are members of the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall be considered to be a member of the Incumbent Board);

 

 

(3)

the approval of the shareholders of the Company, and consummation, of (i) any
consolidation, merger or statutory share exchange of the Company with any person
in which the surviving entity would not have as its directors at least 60% of
the Incumbent Board and as a result of which those persons who were shareholders
of the Company immediately prior to such transaction would not hold, immediately
after such transaction, at least 60% of the voting power of the Company then
outstanding or the combined voting power of the surviving entity’s then
outstanding voting securities; (ii) any sale, lease, exchange or other transfer
in one transaction or series of related transactions substantially all of the
assets of the Company; or (iii) the adoption of any plan or proposal for the
complete or partial liquidation or dissolution of the Company; or

 

 
2

--------------------------------------------------------------------------------

 

 

 

(4)

a determination by a majority of the members of the Incumbent Board, in their
sole and absolute discretion, that there has been a Change in Control of the
Company.

 

For purposes of this Section 3(c), “voting power” when used with reference to
the Company shall mean the voting power of all classes and series of capital
stock of the Company now or hereafter authorized.

 

Notwithstanding the foregoing, if any payment due under this Section 3(d) is
deferred compensation subject to Section 409A of the Code, and if the Change in
Control is not a “change in control event” that serves as a permissible payment
event under Treasury Regulation § 1.409A-3(i)(5) or such other regulation or
guidance issued under Section 409A of the Code, then the Shares of Common Stock
shall vest upon the Change in Control as provided above but payment under this
Section 3(d) shall be delayed until the earlier of (i) the applicable Vesting
Date corresponding to the Shares or (ii) Participant’s separation from service
(subject to any additional required delay under Section 9(a)).

 

(f)     Forfeiture. If Participant ceases to be employed by the Company or an
Affiliate of the Company for any reason other than “retirement” as defined below
or Participant’s death as specified in Section 3(c) hereof, prior to the vesting
of the Restricted Stock Units pursuant to Section 3(b) hereof, Participant’s
rights to all of the unvested Restricted Stock Units shall be immediately and
irrevocably forfeited, including the right to receive any Additional Restricted
Stock Units.

 

For purposes of this Section 3, “retirement” shall mean the voluntary or
involuntary termination of Participant’s employment for any reason other than
gross and willful misconduct, disability or death, after the Participant has
completed at least ten years of service as an employee of the Company and/or an
Affiliate of the Company, and has attained age 55, so long as the Participant
has at all times that Restricted Stock Units are outstanding under this
Agreement complied with the terms of any applicable confidentiality,
non-disclosure and/or non-competition agreement between the Company and the
Participant. In all other cases, any unvested Restricted Stock Units and
Additional Restricted Stock Units shall terminate upon retirement.

 

4.     Restrictions on Transfer. The Restricted Stock Units shall not be
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant and receive any property distributable with respect to the
Restricted Stock Units upon the death of Participant. Each right under this
Agreement shall be exercisable during Participant’s lifetime only by Participant
or, if permissible under applicable law, by Participant’s legal representative.
The Restricted Stock Units and any rights under this Agreement may not be sold,
assigned, transferred, pledged, alienated, attached or otherwise encumbered and
any purported sale, assignment, transfer, pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

 
3

--------------------------------------------------------------------------------

 

 

5.     Income Tax Matters. In order to comply with all applicable federal,
foreign, state or local income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal,
foreign, state or local payroll, withholding, income or other taxes, which are
the sole and absolute responsibility of Participant, are withheld or collected
from Participant. Upon vesting of the Restricted Stock Units and the lapse of
the restrictions with respect to the Restricted Stock Units under the terms of
this Award Agreement, Participant shall be obligated to pay any applicable
withholding taxes arising from such vesting and lapse of restrictions. Unless
the Company receives an irrevocable written instruction, addressed to the
attention of the Secretary of the Company, from Participant prior to the date
that the Restricted Stock Units vest and the restrictions lapse, the Company
shall automatically withhold as payment the number of Shares of Common Stock,
determined by the Fair Market Value on the applicable vesting date as set forth
in Section 3 and lapse of restrictions, required to pay the applicable
withholding taxes (but only to the extent necessary to satisfy minimum statutory
withholding requirements if required under ASC Topic 718).

 

6.     Securities Matters. No Shares of Common Stock shall be issued pursuant to
this Agreement prior to such time as counsel to the Company shall have
determined that the issuance of such Shares will not violate any securities or
other laws, rules or regulations. The Company shall not be required to deliver
any Shares of Common Stock until the requirements of any applicable securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. In
addition, the grant of these Restricted Stock Units and/or the delivery of any
Shares of Common Stock under this Agreement are subject to the Company’s
Executive and Key Manager Compensation Clawback Policy and any other clawback
policies the Company may adopt in the future to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (or any other applicable law)
and any applicable rules and regulations of the Securities and Exchange
Commission or applicable stock exchange.

 

7.     Tax Consequences. Participant agrees that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimize the Participant’s tax liabilities. Participant will not
make any claim against the Company, or any of its officers, directors, employees
or Affiliates related to tax liabilities arising from the Restricted Stock Units
or the Participant’s other compensation.

 

8.     Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the Common Stock such
that an adjustment is necessary in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Agreement, then the Committee shall, in such manner as it may deem equitable, in
its sole discretion, adjust any or all of the number and type of shares subject
to the Restricted Stock Units.

 

9.     General Provisions.

 

(a)     Section 409A. Notwithstanding the foregoing, to the extent that any
payment due hereunder is (i) deferred compensation subject to Section 409A of
the Code (“Section 409A”), and (ii) is payable to a specified employee (as that
term is defined in Section 409A), and (iii) is payable on account of the
specified employee’s separation from service (as that term is defined in
Section 409A), payment of any part of such amount that would have been made
during the six (6) months following the separation from service shall not then
be paid but shall rather be paid on the first day of the seventh (7th) month
following the separation from service.

 

 
4

--------------------------------------------------------------------------------

 

 

 

(1)

For this purpose, specified employees shall be identified by the Company on a
basis consistent with regulations issued under Section 409A, and consistently
applied to all plans, programs, contracts, etc. maintained by the Company that
are subject to Section 409A.

 

 

(2)

For this purpose, “termination of employment” shall be defined as “separation
from service” as that term is defined under Section 409A.

 

 

(3)

To the extent that Section 409A is applicable to this Agreement, this Agreement
shall be construed and administered to comply with the rules of Section 409A.
Neither the Company nor any of its officers, directors, agents or affiliates
shall be obligated, directly or indirectly, to any participant or any other
person for any taxes, penalties, interest or like amounts that may be imposed on
the participant or other person on account of any amounts under this Plan or on
account of any failure to comply with any Code section.

 

 

(4)

The rules of section 409A of the Code shall apply to this Agreement, and this
Agreement shall be construed and administered accordingly. Notwithstanding the
foregoing, neither the Company nor any of its officers, directors, agents or
affiliates shall be obligated, directly or indirectly, to any Participant or any
other person for any taxes, penalties, interest or like amounts that may be
imposed on the Participant or other person on account of any amounts under this
Agreement or on account of any failure to comply with any section of the Code.

 

(b)     Interpretations. This Agreement is subject in all respects to the terms
of the Plan. Terms used herein which are defined in the Plan shall have the
respective meanings ascribed to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee, and such determination shall be final and
conclusive upon all parties in interest.

 

(c)     No Right to Employment. The grant of the Restricted Stock Units shall
not be construed as giving Participant the right to be retained as an employee
of the Company or any Affiliate. In addition, the Company or an Affiliate may at
any time dismiss Participant from employment, free from any liability or any
claim under this Agreement, unless otherwise expressly provided in this
Agreement or the Plan.

 

(d)     Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

 
5

--------------------------------------------------------------------------------

 

 

(e)     Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction under any law
deemed to be applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable law, or if it cannot be so construed
or amended without, in the determination of the Committee, materially altering
the purpose or intent of this Agreement, such provision shall be stricken as to
such jurisdiction or this Agreement, and the remainder of this Agreement shall
remain in full force and effect.

 

(f)     Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

 

H.B. FULLER COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

                Participant          

 

Date:

 

 

 

 

 

6